2022 IL App (1st) 211356-U

                                                                              FIFTH DIVISION
                                                                       Order filed: June 10, 2022

                                          No. 1-21-1356

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________

                                             IN THE

                                 APPELLATE COURT OF ILLINOIS

                                 FIRST DISTRICT
 ______________________________________________________________________________

 KAREEMAH ISRAEL CLARK and                                  )    Appeal from the
 KAVON GRANT,                                               )    Circuit Court of
                                                            )    Cook County.
        Plaintiffs-Appellants,                              )
                                                            )
 v.                                                         )
                                                            )    No. 18 M6 006565
 HEALTH CARE SERVICE CORPORATION                            )
 d/b/a BLUE CROSS AND BLUE SHIELD OF                        )
 ILLINOIS and LIBERTY                                       )
 INSURANCE COMPANY,                                         )    Honorable
                                                            )    Michael B. Barrett,
        Defendants-Appellees.                               )    Judge, presiding.


        JUSTICE HOFFMAN delivered the judgment of the court.
        Presiding Justice Delort and Justice Cunningham concurred in the judgment.

                                           ORDER

¶1     Held: Appellants’ failure to clearly articulate an argument on appeal or to support any
             argument with adequate citations to authority warrants dismissal of their appeal.

¶2     Appellants Kareemah Israel Clark and Kavon Grant appeal an order dismissing their action

against appellees Health Care Service Corporation d/b/a Blue Cross and Blue Shield of Illinois
No. 1-21-1356


(“HCSC”) and Liberty Insurance Company (Liberty). Because the appellants’ brief does not

comply with the requirements of Illinois Supreme Court Rule 341 (eff. Oct. 1, 2020) and does not

provide sufficient information for this court to conduct its review, we dismiss the appeal.

¶3     The underlying action began when the appellants, acting pro se, filed a complaint against

HCSC alleging that HCSC had failed to pay medical expenses that Clark had incurred. The

appellants soon thereafter amended the complaint to add Liberty as a defendant. These first

complaints lacked specific allegations beyond a general claim of unpaid medical bills. As a result,

on HCSC’s motion, the circuit court dismissed the amended complaint with leave to amend.

¶4     The appellants filed a second amended complaint containing more specific allegations.

HCSC moved to dismiss that complaint as well, this time asserting that the appellants had failed

to exhaust their administrative remedies, namely an appeal to HCSC followed by a State Fair

Hearing Appeal. HCSC contended that the circuit court lacked jurisdiction as a result. The circuit

court apparently agreed with HCSC and dismissed the second amended complaint. At the same

time, the court also granted a separate motion to dismiss filed by Liberty and dismissed with

prejudice any claims against Liberty.

¶5     The appellants then filed a third amended complaint. As before, HCSC filed a motion to

dismiss alleging a lack of jurisdiction due to the appellants’ failure to exhaust their administrative

remedies. The appellants eventually supplemented the complaint with additional exhibits.

Following a hearing, the circuit court issued a final order granting HCSC’s motion to dismiss and

dismissing the third amended complaint. This appeal follows.

¶6     The appellants’ brief on appeal fails to comply with the requirements of Rule 341 and, as

a consequence, does not allow for meaningful appellate review. Although the appellants in this



                                                -2-
No. 1-21-1356


case are acting pro se, compliance with Rule 341 is mandatory, and “[t]he fact that a party appears

pro se does not relieve that party from complying as nearly as possible to the Illinois Supreme

Court Rules for practice before this court.” Voris v. Voris, 2011 IL App (1st) 103814, ¶ 8 (citing

Peeples v. Village of Johnsburg, 403 Ill. App. 3d 333, 335 (2010)).

¶7     There are several deficiencies in the appellants’ brief. First, the brief does not contain a

statement of the issues as required by Rule 341(h)(3), which leaves it unclear which particular

issues they would like this court to address. Second, the brief does not comply with the requirement

imposed by Rule 341(h)(6) that the statement of the facts contain “appropriate reference to the

pages of the record on appeal.” Indeed, there do not appear to be any such page references in the

appellants’ statement of the facts. Third, and more significantly, the brief does not present a clear

legal argument as to the claimed grounds for reversal, and it provides only a single citation to

supporting authority. Rule 341(h)(7) states that the argument section “shall contain the contentions

of the appellant and the reasons therefor, with citation of the authorities and the pages of the record

relied on.” “A point not argued or supported by citation to relevant authority fails to satisfy the

requirements” of Rule 341(h)(7), and such a failure to comply with the rule results in the forfeiture

of the issue on appeal. Toushin v. Ruggiero, 2021 IL App (1st) 192171, ¶ 73.

¶8     In this case, it is unclear on what grounds the appellants believe the circuit court’s order

dismissing their complaint should be reversed. Further, even if we were to decipher such grounds,

the appellants have provided scant legal authority supporting their argument, leaving this court to

perform that work for them. That is a task we will not undertake. See People v. Oglesby, 2016 IL

App (1st) 141477, ¶ 205 (“ ‘A reviewing court is entitled to have the issues clearly defined with

pertinent authority cited and is not simply a depository into which the appealing party may dump



                                                 -3-
No. 1-21-1356


the burden of argument and research.’ ” (quoting People v. Hood, 210 Ill. App. 3d 743, 746

(1991))). Rather, the failure to provide a clear argument or to cite supporting authority results in

the forfeiture of the issue on appeal. See id.

¶9     Accordingly, because the appellants’ failure to articulate an argument and to provide

supporting authorities prevents this court from properly conducting appellate review, we dismiss

the appeal. See Voris, 2011 IL App (1st) 103814, ¶ 8 (noting that the failure to comply with Rule

341(h) may result in dismissal of an appeal).

¶ 10   Appeal dismissed.




                                                 -4-